Opinion issued August 29, 2002 









 

 







In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00711-CR



CHARLES WAYNE LOCKHART, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 344th District Court
Chambers County, Texas
Trial Court Cause No. 344-11506



O P I N I O N
 Appellant, Charles Wayne Lockhart, pleaded guilty, without an agreed
recommendation as to punishment, to aggravated sexual assault.  After a pre-sentence
investigation was completed, the trial court assessed punishment at 60 years
confinement.
	Counsel has filed a brief stating his opinion that the appeal is frivolous.  The
brief meets the minimum requirements of Anders v. California, 386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967), by presenting a professional evaluation of the record and
stating why there are no arguable grounds of error on appeal.  See Gainous v. State, 
436 S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was advised
he had a right to file a pro se response.  This Court granted appellant's motion for an
extension to file a pro se response.   The 45-day extension  has elapsed, however, and
appellant has not filed a pro se response.	We have reviewed the record and counsel's brief.  We hold there are no
arguable grounds for appeal.
	We affirm the judgment.
	Counsel has a duty to inform appellant of the result of this appeal, and also to
inform appellant that he may, on his own, pursue discretionary review in the Court
of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
1997).
PER CURIAM

Panel consists of Chief Justice Schneider and Justices Hedges and Jennings.
Do not publish.  Tex. R. App. P. 47.